Pigott, J. (dissenting).
Because in my view Ms. Staino and Mr. Duncan were not required to disqualify themselves from rendering a determination on the hearing officer’s recommendation, I respectfully dissent. Unlike the Appellate Division, the majority does not create a per se rule of disqualification, but given the breadth of its determination in light of the facts of this case, it may as well have done so, because there was no reason for the disqualification of these individuals given the substance of their respective testimony.
It is undisputed that Ms. Staino testified at the hearing relative to one of the pertinent counts, namely, whether Mr. Baker
“failed to follow the prior verbal and/or written directives of his supervisor [School Superintendent] Dr. Laval Wilson when he spoke with Board of Education President, Ellen Staino, in an attempt to gain her support for his candidate of choice for District Treasurer and for a restructuring of Business Office staff positions.”
The majority correctly states that Mr. Baker’s communication with Ms. Staino was the basis for that charge (majority op at 718), but neglects the salient fact that Mr. Baker conceded at the hearing that Ms. Staino’s testimony that formed the basis for that charge was true. Thus, unlike the situation in Matter of Lowy v Carter (210 AD2d 408 [2d Dept 1994]), Ms. Staino’s credibility was never in doubt.
Nor can it reasonably be said that Ms. Staino was “personally or extensively involved” in the disciplinary process such that she should have disqualified herself from reviewing the hearing officer’s recommendations (majority op at 717-718). The cases cited by the majority for that proposition involve situations where the individual testifying against the employee either actually preferred the charges (see Matter of Ernst v Saratoga County, 234 AD2d 764 [3d Dept 1996] [witness preferred the charges, appointed the hearing officer and voted to sustain hearing officer’s findings of fact and recommendation]; Matter of Lowy, 210 AD2d at 409 [witness preferred charges and testified]; Matter of Hicks v Fortier, 117 AD2d 930 [3d Dept 1986] [witness preferred the charges, testified at the hearing and rendered the final determination]) or issued the final determination finding the employee guilty of the misconduct (see Matter of Nicoletti v Meyer, 42 AD3d 722, 722 [3d Dept 2007] [supervisor and wife testified against employee at hearing and, after hearing officer found employee guilty of three counts of *720misconduct, the supervisor “issued a final determination finding (employee) guilty of four charges of misconduct and terminat(ed) his employment”] [emphasis added]).
Here, there was no such “personal and extensive involvement” on the part of Ms. Staino. The Superintendent, not Ms. Staino, preferred the charges against Mr. Baker, and Ms. Staino was not the sole arbiter of whether the hearing officer’s determination should have been confirmed, nor was her testimony at all contradicted by Mr. Baker.
Less problematic is the testimony of Mr. Duncan, who was called as a witness by Mr. Baker. As the majority points out, Mr. Duncan did in fact uncover the budgetary errors that led to certain of the charges (majority op at 718), i.e., the claim that Mr. Baker “produced a preliminary budget document with significant errors.” However, the majority ignores the fact that Mr. Duncan did not offer any testimony on that issue, nor does it mention that Mr. Baker conceded at the hearing that the preliminary budget did, in fact, contain significant errors which were carried through to successive budgets. Mr. Duncan’s testimony relative to the budget documents was limited to the fact that, as a board member, he often reviewed such documents in the ordinary course of his duties. So there was no reason for his disqualification, either, since Mr. Duncan’s credibility was not an issue—there was no dispute that there were budgetary errors—and no indication that he was otherwise biased.
In response to the Appellate Division’s directive that the matter be remitted for a decision without the participation of Ms. Staino and Mr. Duncan, the school board did that and voted to terminate Mr. Baker for cause. All our decision will mean is, notwithstanding the fact that Mr. Baker never challenged the testimony proffered against him, Mr. Baker will nonetheless recover back pay to which, by all accounts, he is not entitled.
But the majority’s opinion today has consequences that extend beyond this case. There is nothing to prevent industrious attorneys for employer and employee alike from subpoenaing pertinent members of the governing boards to proffer testimony on matters tangential to the issues, thereby obtaining disqualification of members who they expect to vote counter to the interests of their clients, or at the very least, engaging in a contest of this nature, buying valuable back pay considerations as the matter is litigated—precisely what Civil Service Law § 75 was designed to avoid. Therefore, I would reverse the order of the Appellate Division.
*721Chief Judge Lippman and Judges Ciparick and Graffeo concur with Judge Jones; Judge Pigott dissents and votes to reverse in a separate opinion in which Judges Read and Smith concur.
Order affirmed, with costs.